AFFIRMED as Modified; Opinion Filed September 11, 2014.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01493-CR

                              DARYL WAYNE SIRLS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-56044-Q

                               MEMORANDUM OPINION
                            Before Justices Bridges, Lang, and Evans
                                    Opinion by Justice Evans

       Daryl Wayne Sirls appeals from the adjudication of his guilt for failure to stop and render

aid. The trial court assessed punishment, enhanced by two prior felony convictions, at thirty

years’ imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738 (1967). The brief presents a professional evaluation of the record

showing why, in effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d
807, 811–12 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to

appellant. We advised appellant of his right to file a pro se response, but he did not file a pro se
response. See Kelly v. State, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014) (identifying

duties of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       Although not an arguable issue, we note an error in the trial court’s judgment

adjudicating guilt. The record shows appellant pleaded true to two enhancement paragraphs

alleging prior felony convictions contained in the indictment. During the adjudication hearing,

the trial court found both enhancement paragraphs true before imposing a thirty-year prison

sentence.   See TEX. PENAL CODE ANN. § 12.42(d) (West Supp. 2014).             The trial court’s

judgment, however, erroneously omits both appellant’s pleas and the trial court’s findings on the

two enhancement paragraphs. We modify the judgment adjudicating guilt to show appellant

pleaded true to the first and second enhancement paragraphs, and that the trial court found the

first and second enhancement paragraphs true. See TEX. R. APP. P. 43.2(b); Bigley v. State, 865
S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex.

App.—Dallas 1991, pet. ref’d).

       As modified, we affirm the trial court’s judgment. We order the trial court to enter a

corrected judgment adjudicating guilt reflecting these modifications.

                                                      / David Evans/
                                                      DAVID EVANS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
131493F.U05
                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                       JUDGMENT


DARYL WAYNE SIRLS, Appellant                        Appeal from the 204th Judicial District
                                                    Court of Dallas County, Texas (Tr.Ct.No.
No. 05-13-01493-CR        V.                        F12-56044-Q).
                                                    Opinion delivered by Justice Evans,
THE STATE OF TEXAS, Appellee                        Justices Bridges and Lang participating.



    Based on the Court’s opinion of this date, the trial court’s judgment adjudicating guilt is
MODIFIED as follows:

       Add sections showing “Plea to 1st Enhancement Paragraph” is “True” and “Findings on
1st Enhancement Paragraph” is “True.”

      Add sections showing “Plea to 2nd Enhancement Paragraph” is “True” and “Findings on
2nd Enhancement Paragraph/Habitual” is “True.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.

      We ORDER the trial court to enter a corrected judgment adjudicating guilt reflecting the
above modifications.



       Judgment entered September 11, 2014.




                                              -3-